Gailoe, J.,
(concurring).
I wish to add a few words to explain my concurrence with the Courts action on the last assignment of error. The Indeterminate Sentence Law (Code sec. 11766) is limited to felonies punishable by imprisonment in the penitentiary “with the punishment for said offense within minimum and maximum terms provided for by law.” I construe the effect of “provided for by law” to be that Code sec. 11766 is limited to those crimes for which the statute .fixing the punishment provides expressly that the sentence shall be for an indeterminate term within minimum and maximum limits and that the Indeterminate Sentence Law does not apply to those crimes for which no provision for indeterminate sentence is made by the statute. Thus the law applies to a conviction for murder in the second degree because the statute fixing punishment for that offense expressly provides (Code sec. 10773) for imprisonment “for not less than ten - nor more than twenty years.” But the Indeterminate Sentence Law does not apply to convictions for murder in the first degree (Code secs. 10771, 10772) or for rape (Code sec. 10781) because the punishment for these offenses without mitigating circumstances, is death and not imprisonment in the penitentiary, and because sections of the Code fixing punishment for murder in the first *188degree and rape do not provide for an indeterminate term of imprisonment within minimum and maximum Emits.
With this explanation, I agree with the action of the Court on the last assignment of error and with the disposition of the case.